UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1114



MOHAMMED S. QURAISHI,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY, UNITED STATES DE-
PARTMENT OF HEALTH AND HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-1703-PJM)


Submitted:   May 25, 1999                     Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed S. Quraishi, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mohammed S. Quraishi filed a complaint alleging employment

discrimination in his non-selection for positions at the National

Institute of Allergy and Infectious Diseases, an institute of the

National Institutes of Health.       The district court conducted a

hearing and granted summary judgment in Appellee’s favor for the

reasons stated from the bench.   Quraishi appeals from the court’s

order. We have reviewed the record and the district court’s state-

ments from the bench.    The court properly found that, even if

Quraishi could make a prima facie showing of discrimination in his

non-selection for the position of Supervisory Health Scientist

Administrator, Appellee showed that the successful applicant was

selected based on legitimate criteria and that Quraishi failed to

show that the reasons given by Appellee were pretextual.    See St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507-08 (1993).    We also

find that the district court did not abuse its discretion by grant-

ing summary judgment before Quraishi conducted discovery.   Accord-

ingly, we affirm on the reasoning of the district court.        See

Quraishi v. Shalala, No. CA-96-1703-PJM (D. Md. Dec. 21, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            AFFIRMED




                                 2